    Case: 1:20-cv-05191 Document #: 23 Filed: 10/26/20 Page 1 of 26 PageID #:208



                        IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


WAYNE FARMS LLC                                  )       Civil Action No.: 20-5191
                                                 )
                       Plaintiff,                )       Judge Feinerman
               v.                                )
                                                 )       Magistrate Judge Valdez
JOHN DOE, A/KA GRACIE,                           )
HENDERSON, A/K/A FRANK L                         )
ANNESE and LINKEDIN                              )
CORPORATION                                      )
                                                 )
                       Defendants                )


                                    AMENDED COMPLAINT

       Plaintiff, WAYNE FARMS LLC (hereafter sometimes “WAYNE FARMS”) for its

complaint against Defendants, JOHN DOE and LINKEDIN CORPORATION alleges:

                                             PARTIES

       (1)     Plaintiff, WAYNE FARMS, is a limited liability company organized under the

laws of Delaware, with its principal place of business located at 4110 Continental Drive,

Oakwood, GA 30566.

       (2)             Defendant, JOHN DOE on information and belief, is an individual

soliciting fraudulent product orders, receiving money, copying at least infringing graphics,

counterfeiting trademarks and misappropriating a right of publicity in the United States,

including the Northern District of Illinois. JOHN DOE, on information and belief has used the

names or is acting in concert with individuals who have maintained bank accounts used in the

fraudulent scheme under the names GRACIE HENDERSON and FRANK L ANNESE. Plaintiff

pleads, in the alternative, that if they are separate individuals, on information and belief, the facts




                                                     1
    Case: 1:20-cv-05191 Document #: 23 Filed: 10/26/20 Page 2 of 26 PageID #:209




being uniquely in the control of the co-conspirators, all knowingly conspired to conduct the fraud

and committed acts in furtherance thereof. They will be collectively referred to as JOHN DOE.

        (3)     Defendant LinkedIn Corporation is corporation that does substantial business in

the Northern District of Illinois operating a social networking web site that provides a platform

enabling JOHN DOE to promote his fraudulent transactions in the United States and the

Northern District of Illinois.

        (4)     WAYNE FARMS is the assignee of right of publicity rights directly relating to

this action from its employee Patrick J. Gomez (hereafter sometimes “Real Pat Gomez”) who is

not a party to this litigation.

        JURISDICTION AND VENUE

        (5)     This action is for Federal trademark infringement, dilution, unfair competition and

cybersquatting involving claims arising under the Trademark Act of the United States

commonly known as the Lanham Act 15 U.S.C. §§ 1051 et seq., for Federal Copyright

infringement under the Copyright laws of the United States, 17 U.S.C. § 101 et seq, for state

trademark infringement, injury to business reputation and dilution, deceptive trade practices,

deceptive business practices and unfair competition under the laws of the State of Illinois,

involving claims arising under the Trademark Registration and Protection Act, 765 ILCS § 1036

et seq., the Consumer Fraud Act 815 ILCS 505/2 et seq., Deceptive Trade Practices Act 815

ILCS 510/2 et. seq., and the common law and the assigned right of publicity rights of Real Pat

Gomez under the laws of Illinois, Georgia and Arizona.

        (6)     This Court has subject matter jurisdiction over the federal claims pursuant to 28

U.S.C. §§ 1331, 1338(a) and 15 U.S.C. § 1121, and has subject matter jurisdiction over the state




                                                 2
    Case: 1:20-cv-05191 Document #: 23 Filed: 10/26/20 Page 3 of 26 PageID #:210




law claims under 28 U.S.C. §§ 1338(b) and 1332, and since these claims are joined with

substantial and related claims under the Trademark Laws of the United States.

       (7)     Venue properly lies within the Northern District of Illinois pursuant to 28 U.S.C.

§ 1391as these causes of action arise as a result of the misrepresentations on JOHN DOE’S

LinkedIn Profile a direct solicitation within this District and, based upon information and belief,

JOHN DOE’S use of the email address, and LINKEDIN Profile and contents to solicit and

misappropriate funds world wide including from businesses in this District.

       (8)     WAYNE FARMS has, for many years, been engaged in processing, packing and

otherwise selling variety of food products in this District, in the United States and

internationally.

       (9)     WAYNE FARMS has promoted its marks WAYNE FARMS and BARN, SILO

and TREE DESIGN in traditional advertising and promotional channels and electronic media

expending advertising and promotional efforts and incurring advertising and promotional

expenses in support of said marks and has exclusively used the marks in commerce.

       (10)    Over the years WAYNE FARMS, to protect its valuable trademark rights in its

marks WAYNE FARMS and BARN, SILO and TREE DESIGN has obtained Federal

Trademark Registrations duly issued from the United States Patent and Trademark Office, status

copies showing title comprising the Exhibits below. The Registrations are incontestable:

              Trademark                     Reg #                Drawing                Goods

 Exhibit 1    WAYNE FARMS and               4371372                                     Poultry
              BARN, SILO and TREE
              DESIGN




                                                 3
    Case: 1:20-cv-05191 Document #: 23 Filed: 10/26/20 Page 4 of 26 PageID #:211




  Exhibit 2 WAYNE FARMS and                4683867                                 Poultry
            BARN, SILO and TREE
            DESIGN with CHINESE
            "big, powerful, healthy,
            earth"


  Exhibit 3 WAYNE FARMS                     980466 WAYNE FARMS                     Fresh dressed and
                                                                                   frozen chickens




       (11)    WAYNE FARMS uses and promotes its company using the following artwork

and mark, including promotion on its company website, a screen shot of the home page being

shown in Exhibit 4, the website being located at www.waynefarms.com:




       (12)    The WAYNE FARMS website includes current information regarding the

company and the products and services it offers to customers, including the history of the

company dating back to its founding in 1895.

       (13)    By reason of WAYNE FARMS’ long use, promotion and dissemination of its

goods, its marks WAYNE FARMS and BARN, SILO and TREE DESIGN has caused such

marks to have acquired recognition, and the relevant trade and public has come to recognize such

marks as signifying Plaintiff.

       (14)    Through this long use and promotion and due to the favorable recognition of

WAYNE FARMS the mark has become famous as a designation of origin for poultry.




                                                4
    Case: 1:20-cv-05191 Document #: 23 Filed: 10/26/20 Page 5 of 26 PageID #:212




       (15)    Patrick J. Gomez (hereafter sometimes “Real Pat Gomez”) is Senior Sales

Manager of Wayne Farms LLC. His residence address is in, Tucson, AZ. He has been

employed in that position since 2017 and was National Account Manager from 2014 to 2017.

Prior to that he has been in the poultry business since approximately 2000 and in foodservice

since 1998. He has had an accurate profile has been posted by him on the social network site

LinkedIn since 2013.

       (16)    Wayne Farms LLC is one of the largest poultry processing companies in the

United States and the world. It has been in business, itself and through predecessors, since 1895.

WAYNE FARMS has built an enviable reputation for the quality of its products and is favorably

regarded for its business practices.

       (17)    On or about July 20, 2020 the Real Pat Gomez learned that someone (hereafter

sometimes “fake Pat Gomez” or “John Doe”) was claiming to be him and contacting customers.

The fake Pat Gomez used an email address “patrickwaynefarms@consultant.com”. A copy of a

screen shot of the fake profile is in Exhibit 5 and reproduced below:




                                                5
   Case: 1:20-cv-05191 Document #: 23 Filed: 10/26/20 Page 6 of 26 PageID #:213




       Scrolling down to the email address shows:




       (18)   The real Pat Gomez began investigating and discovered the fake Pat Gomez

account on LinkedIn. He specifically followed the Linkedin “Reporting Fake Profiles”


                                              6
   Case: 1:20-cv-05191 Document #: 23 Filed: 10/26/20 Page 7 of 26 PageID #:214




instructions and procedures to report the fake Pat Gomez profile was fake on about July 25,

2020.

        (19)   On or about July 25, 2020 the real Pat Gomez also posted a message on his own

LinkedIn account that there was a fake profile and the account was a fraud and that the contacts

and associates of the real Pat Gomez needed to beware of contacts from the fake Pat Gomez.

        (20)   The fake Pat Gomez profile and other aspects of the account briefly were

unviewable on LinkedIn.

        (21)   On August 5th, 2020 the real Pat Gomez and other employees of WAYNE

FARMS noticed the fake Pat Gomez profile and other aspects of the account was back up and

running.

        (22)   On August 5th, 2020 WAYNE FARMS employee Andrew Piper submitted two

notifications following the LinkedIn “Reporting Fake Profiles” instructions and procedures

notifying linked in that this was an imposter account, and an account violating LinkedIn

standards.

        (23)   The fake Pat Gomez profile and account remained available on LinkedIn until the

filing of the original Complaint. WAYNE FARMS received inquiries from international buyers

about “order status” when, in fact, no order was placed with WAYNE FARMS.

        (24)   On information and belief orders requesting deposits of money and money

purporting to be deposits against those orders was solicited and received by fake Pat Gomez/John

Doe as a result of the use of counterfeit trademarks, misappropriated copyrighted art and

literature, made credible by the fake Pat Gomez profile.

        (25)   On August 11, 2020 WAYNE FARMS was contacted by EMPLOYEE 1 in Italy

asking to verify if fake Pat Gomez worked for us as they were about to wire funds. WAYNE

                                                7
   Case: 1:20-cv-05191 Document #: 23 Filed: 10/26/20 Page 8 of 26 PageID #:215




FARMS advised he did not that that he was a fraud. They had placed an order.

       (26)   On August 17, 2020 WAYNE FARMS was contacted by CUSTOMER 1, who

had been solicited by the fake Pat Gomez to induce them to place an order. WAYNE FARMS

notified them he was a fraud.

       (27)   WAYNE FARMS employee Rose Locke, specifically followed the Linkedin

“Reporting Fake Profiles” instructions and procedures to report the fake Pat Gomez profile on

August 19, 2020.




       (29) Also on August 19, 2020, Andrew Piper filed another fake profile report with

LinkedIn. There are multiple defects in the fake Pat Gomez profile:

       (a) Being used fraudulently, it violates LinkedIn’s Terms of use;

       (b) The fake Pat Gomez is impersonating the real Pat Gomez.

       (30)            Screen shots of portions of the August 19, 2020 reports by Mr. Piper to

LinkedIn include:




                                               8
   Case: 1:20-cv-05191 Document #: 23 Filed: 10/26/20 Page 9 of 26 PageID #:216




       (31)           The August 19, 2020 reports were tried on both personal computer and

mobile systems provided by LinkedIn for reporting. On August 21, 2020 EMPLOYEE 2 of

CUSTOMER 3 contacted WAYNE FARMS and advised them that he was being contacted by

the fake Pat Gomez. Again WAYNE FARMS notified him this was fraud, and to contact

LinkedIn. He indicated that he did contact LinkedIn.

       (32)           On August 20, 2020 WAYNE FARMS was contacted by CUSTOMER 2.



                                              9
   Case: 1:20-cv-05191 Document #: 23 Filed: 10/26/20 Page 10 of 26 PageID #:217




WAYNE FARMS notified them he was a fraud and asked that they notify LinkedIn of the fraud.

       (33)            On August 25, 2020 WAYNE FARMS was able to receive texts from the

phone number reported as JOHN DOE’s banking details as shown, for two different bank

accounts, with details redacted from this filing, subsequent investigation identifying FRANK L

ANNESE as the owner of the Wells Fargo account and GRACIE HENDERSON the BB & T

Account:

     Wells Fargo Account xxxx6603                 BB&T Bank Account xxxx6395

              August 26, 2020                           August 28, 2020




       (34)            On or about August 31, 2020 CUSTOMER 4 was solicited by JOHN DOE

to make a deposit on an order. CUSTOMER 4 has a place of business in the Northern District of

Illinois. CUSTOMER 4 checked the authenticity of the contact with WAYNE FARMS and was

informed that the solicitation was inauthentic.



                                                  10
   Case: 1:20-cv-05191 Document #: 23 Filed: 10/26/20 Page 11 of 26 PageID #:218




        (35)           WAYNE FARMS has used the marks WAYNE FARMS and BARN,

SILO and TREE DESIGN and has owned the registrations in Exhibits 1, 2 and 3 long prior to

JOHN DOE’s first use of the counterfeit mark WAYNE FARMS. JOHN DOE’s use of the

counterfeit WAYNE FARMS and a BARN, SILO and TREE DESIGN under the circumstances

involved will cause a likelihood of confusion, mistake or deception of a not insignificant number

of prospective purchasers into believing that there is some affiliation, association or common

source of sponsorship with Plaintiff's marks WAYNE FARMS and BARN, SILO and TREE

DESIGN for providing psychological assessments for individual and business purposes, or with

Plaintiff's products, services or business.

        (36)           A version of the WAYNE FARMS website was created by WAYNE

FARMS employees and in its present version was fixed in a tangible medium of expression on or

about April 1, 2015. Copyright Reg. No. TX 8160962 , title: “Wayne Farms 2015 Website”,

issued with an effective date of Apr 29, 2015

        (37)           JOHN DOE’s use of the counterfeit WAYNE FARMS, the BARN, SILO

and TREE DESIGN, including the fake LinkedIn Profile and related information will cause, and

is likely to cause, confusion and mistake with Plaintiff's products and services, disseminated or

sold in connection with Plaintiff’s marks WAYNE FARMS and BARN, SILO and TREE

DESIGN, or Plaintiff's business so as to deceive consumers, the trade and others, and thereby

constitutes an infringement of Plaintiff's rights through unfair competition and false designation

of origin.

        (38)           Upon information and belief, the counterfeit WAYNE FARMS mark and

BARN, SILO and TREE DESIGN, are being used by the JOHN DOE to divert sales of WAYNE

FARMS product and/or as part of a scheme to defraud customers and potential customers of

                                                11
   Case: 1:20-cv-05191 Document #: 23 Filed: 10/26/20 Page 12 of 26 PageID #:219




WAYNE FARMS through the submission of fraudulent invoices soliciting payment to a

specifically identified bank accounts at BB&T Bank and Wells Fargo bank.

       (39)            Products processed, packed, sold or intended for sale under JOHN DOE’S

counterfeit WAYNE FARMS mark, the BARN, SILO and TREE DESIGN, and sold using the

content including the fake LinkedIn Profile and related information could move through similar

channels of trade, or be promoted to the same or similar classes of prospective purchasers or end-

users, or to the same or similar prospective purchasers as WAYNE FARMS’ products.

       (40)            Persons familiar with WAYNE FARMS’ marks and business are likely to

be confused, mistaken and/or to be deceived upon seeing JOHN DOE’s use of the counterfeit

WAYNE FARMS, the BARN, SILO and TREE DESIGN, including the fake LinkedIn Profile

and related information are therefore likely to believe that JOHN DOE’s business is endorsed by,

sponsored by, or emanates from, or in some way is connected with WAYNE FARMS or with the

marks WAYNE FARMS and the BARN, SILO and TREE DESIGN , the domain name, the

website content or variations thereof.

       (41)            WAYNE FARMS will be unable to police the nature and quality of goods

sold by the counterfeit WAYNE FARMS under the problematic marks at issue or of variations

thereof. The sale or prospective sale by JOHN DOE of products or services, and the receipt of

funds solicited under the counterfeit WAYNE FARMS and BARN, SILO and TREE DESIGN,

including the fake LinkedIn Profile and related information, will also blur and diminish the

distinctive quality of WAYNE FARMS’ marks WAYNE FARMS and the BARN, SILO and

TREE DESIGN, the domain name and the website content and lessen its capacity to identify and

distinguish the products and services of WAYNE FARMS.




                                               12
   Case: 1:20-cv-05191 Document #: 23 Filed: 10/26/20 Page 13 of 26 PageID #:220




       (42)            Use by JOHN DOE of the counterfeit marks, fake LinkedIn Profile and

content at issue, or variations thereof, is without WAYNE FARMS’ consent or permission.

       (43)            Upon information and belief, the counterfeit WAYNE FARMS, with

knowledge of Plaintiff’s marks WAYNE FARMS and BARN, SILO and TREE DESIGN

including the fake LinkedIn Profile and related information in willful disregard of WAYNE

FARMS’ rights, is engaging in a deliberate course of conduct designed to appropriate the

goodwill associated with WAYNE FARMS’ marks, domain name and content.

       (44)            JOHN DOE has, on information and belief, intentionally and willfully

attempted to trade upon the goodwill of WAYNE FARMS.

       (45)            JOHN DOE’s use of a mark, name or content which is confusingly similar

to WAYNE FARMS’ marks WAYNE FARMS and the BARN, SILO and TREE DESIGN,

including the fake LinkedIn Profile and related information will irreparably harm Plaintiff by

diminishing the reputation and goodwill of WAYNE FARMS’ marks WAYNE FARMS and

BARN, SILO and TREE DESIGN. The public association of the marks WAYNE FARMS and

BARN, SILO and TREE DESIGN with WAYNE FARMS’ products is sufficiently great that the

use by another of the mark at issue under the circumstances at issue for JOHN DOE’S products,

proposed products or fraudulent solicitation of orders will inevitably cause the trade or

consumers to believe that it is produced, authorized, licensed, or sponsored by WAYNE FARMS

or that it is somehow connected with WAYNE FARMS.

       (46)            Defendant LINKEDIN has been acting, at all times relevant, as a service

provider enabling the promotion by JOHN DOE of the wrongful acts complained of herein. As

such, LINKEDIN provides a structure which its subscribers use to upload content written or

otherwise prepared, selected, and uploaded solely by the subscribers. As such, LINKEDIN is

                                                13
   Case: 1:20-cv-05191 Document #: 23 Filed: 10/26/20 Page 14 of 26 PageID #:221




neither a publisher nor speaker, merely providing a service to others for them to publish their

speech.

          (47)         LINKEDIN was notified on multiple occasions of the fake Pat Gomez

profile uploaded by JOHN DOE but failed to adequately investigate, knew of the fraud and

despite being put on notice repeatedly, continued to enable JOHN DOE to use its service to

promote his fraud. LINKEDIN continued, however, to take advantage of all of its marketing

advantages by hosting JOHN DOE’s fake Pat Gomez profile and information.

          (48)         Although fraudulent, JOHN DOE’s misappropriation of the name and

identity of the real Pat Gomez is use of his name and identity for commercial purposes in

violation of the right of publicity of the real Pat Gomez.

          (49)         JOHN DOE’s misappropriation of the name and identity of the real Pat

Gomez and use to commit fraud including taking orders that are not shipped places the real Pat

Gomez in a false light.

                                              COUNT I

                               (Federal Trademark Infringement)

          (50)         WAYNE FARMS realleges and incorporates herein by this reference the

allegations contained in paragraphs 1 - 48 hereof as if set forth in full.

          (51)         JOHN DOE’s unauthorized use in commerce of the counterfeit WAYNE

FARMS and BARN, SILO and TREE DESIGN, including the fake LinkedIn Profile and related

information with respect to JOHN DOE’s products and solicitation of orders is likely to result in

confusion, deception, or mistake and therefore constitutes an infringement of WAYNE FARMS’

registered trademarks under 15 U.S.C. §1114.




                                                  14
   Case: 1:20-cv-05191 Document #: 23 Filed: 10/26/20 Page 15 of 26 PageID #:222




       (52)            JOHN DOE has used and is continuing to use the counterfeit WAYNE

FARMS and BARN, SILO and TREE DESIGN, including the fake LinkedIn Profile and related

information with full knowledge of WAYNE FARMS’ prior rights and with the intent and

purpose to trade upon the goodwill of WAYNE FARMS’ marks, therefore JOHN DOE’S

infringement is thus willful and deliberate.

                                               COUNT II

                              (Federal Trademark Counterfeiting)

       (53)            WAYNE FARMS realleges and incorporates herein by this reference the

allegations contained in paragraphs 1 - 48, 50 – 51 hereof as if set forth in full.

       (54)            JOHN DOE’s use in commerce of the counterfeit WAYNE FARMS, and

BARN, SILO and TREE DESIGN trademarks, including the fake LinkedIn Profile and related

information with respect to JOHN DOE’s products and solicitation of orders is use of a spurious

mark which is identical with, or substantially indistinguishable from registered marks of

WAYNE FARMS and JOHN DOE is offering for sale goods identical to registered goods.

       (55)            JOHN DOE has not been authorized to use WAYNE FARMS’ marks at

any time.

       (56)            JOHN DOE acted with express knowledge of his counterfeit use and

intent to deceive prospective purchasers.

       (57)            JOHN DOE is guilty of trademark counterfeiting and willful and

intentional trademark counterfeiting under 15 U.S.C. 1114, 1116, 1117.

                                            COUNT III

                       (False Designation of Origin Under Federal Law)




                                                 15
   Case: 1:20-cv-05191 Document #: 23 Filed: 10/26/20 Page 16 of 26 PageID #:223




        (58)           WAYNE FARMS realleges and incorporates herein by this reference the

allegations contained in paragraphs 1 - 48, 50 and 51, 52 - 55 of this Complaint as if set forth in

full.

        (59)           JOHN DOE’s unauthorized use in commerce of the counterfeit WAYNE

FARMS and BARN, SILO and TREE DESIGN , including the fake LinkedIn Profile and related

information constitutes a false designation of origin and a false or misleading representation of

fact that is likely to confuse or deceive consumers, or cause consumers to believe mistakenly that

the counterfeit WAYNE FARMS and/or its goods are made or produced and/or its services

offered by Plaintiff or are otherwise affiliated, connected, or associated with, or sponsored or

approved by Plaintiff and therefore constitutes unfair competition pursuant to Section 43(a) of

the Lanham Act, 15 U.S.C. §§ 1125(a).

        (60)           JOHN DOE’s use in commerce of the counterfeit WAYNE FARMS and

BARN, SILO and TREE DESIGN, including the fake LinkedIn Profile and related information

in connection with JOHN DOE’s marketing, distribution, promotion and sale to the consuming

public of its goods and its solicitation of funds under those marks, the domain name

www.waynefoodcoltd.com, the website content or variations thereof including the LinkedIn

Profile and related information constitutes a misappropriation of the distinguishing and

identifying features which WAYNE FARMS created through substantial effort and expense, thus

evoking from the trade, consumers and others an immediate commercial impression or

association favorable to the counterfeit WAYNE FARMS, based on and derived from WAYNE

FARMS’ marks WAYNE FARMS and BARN, SILO and TREE DESIGN, domain name and

website content and the goodwill associated therein.




                                                16
   Case: 1:20-cv-05191 Document #: 23 Filed: 10/26/20 Page 17 of 26 PageID #:224




        (61)           JOHN DOE’s use of the counterfeit WAYNE FARMS BARN, SILO and

TREE DESIGN, including the LinkedIn Profile and related information constitutes false

representations that the counterfeit WAYNE FARMS has some connection or association with,

or sponsorship by WAYNE FARMS, and that the products and deliveries of products identified

with WAYNE FARMS are available from and will be performed by JOHN DOE.

        (62)           Said actions of JOHN DOE constitute violations of 15 U.S.C. §1125(a) in

that such false designation and representations of origin and quality are used on or in connection

with the products that JOHN DOE causes to enter into, or to affect commerce, which may

lawfully be regulated by Congress.

        (63)           JOHN DOE has used and is continuing to use the counterfeit WAYNE

FARMS mark or variations thereof with full knowledge of WAYNE FARMS’ rights, and based

upon information and belief, said actions by JOHN DOE are with an intent and purpose to trade

upon the goodwill of WAYNE FARMS’ marks WAYNE FARMS and BARN, SILO and TREE

DESIGN, domain name and website content. JOHN DOE’S infringement is thus willful and

deliberate.

                                            COUNT IV

                                 (Dilution Under Federal Law)

        (64)           WAYNE FARMS realleges and incorporates herein by this reference the

allegations contained in paragraphs 1 - 48, 50 and 51, 53 – 56, 58 – 62 hereof as if set forth in

full.

        (65)           The use by JOHN DOE of the counterfeit WAYNE FARMS and BARN,

SILO and TREE DESIGN, all of which occurred after WAYNE FARMS’s marks became

famous, will dilute and tarnish the distinctive quality of WAYNE FARMS’ exceptionally well-

                                                17
   Case: 1:20-cv-05191 Document #: 23 Filed: 10/26/20 Page 18 of 26 PageID #:225




known and famous trademarks WAYNE FARMS and BARN, SILO and TREE DESIGN, and

therefore constitutes federal trademark dilution pursuant to Section 43(c) of the Lanham Act, 15

U.S.C. §§ 1125(c), as amended by the Federal Trademark Dilution Act of 1995.

        (66)           JOHN DOE has used and continues to use the counterfeit WAYNE

FARMS with full knowledge of WAYNE FARMS’ long prior rights and fame of the marks

WAYNE FARMS and BARN, SILO and TREE DESIGN and said use by JOHN DOE, based

upon information and belief, are with a deliberate intent and purpose to trade upon the goodwill

of WAYNE FARMS’ marks WAYNE FARMS and BARN, SILO and TREE DESIGN or

variations thereof or to dilute the distinctive quality thereof, blur. tarnish and diminish the

distinctive quality of WAYNE FARMS’ marks WAYNE FARMS and BARN, SILO and TREE

DESIGN and lessen their capacity to identify and distinguish the products of WAYNE FARMS.

                                             COUNT V

                                     (Copyright Infringement)

        (67)           WAYNE FARMS realleges and incorporates herein by this reference the

allegations contained in paragraphs 1 - 48, 50 and 51, 53 – 56, 58 – 62, 64 and 65, hereof as if set

forth in full.

        (68)           WAYNE FARMS owns US Copyright Reg. No. TX 8160962 , title:

Wayne Farms 2015 Website, issued with an effective date of Apr 29, 2015, which registration is

for a work that includes primarily text, but also includes graphic elements such as WAYNE

FARMS’ “Barn and Silo” design.

        (69)           JOHN DOE has copied at least one or more of the graphic elements and

on information and believe has at least created an electronic copy of portions of the WAYNE

FARMS website.

                                                 18
   Case: 1:20-cv-05191 Document #: 23 Filed: 10/26/20 Page 19 of 26 PageID #:226




        (70)               WAYNE FARMS having established ownership and copying is entitled to

judgment of copyright infringement, its actual damages, lost profits, the infringer’s profits, or

alternatively statutory damages, yet the monetary damages are inadequate remedies for the harm

suffered and the threat of future harm and WAYNE FARMS is entitled to equitable relief as

well.

                                              COUNT V

                                     (Contributory Infringement)

        (71)               WAYNE FARMS realleges and incorporates herein by this reference the

allegations contained in paragraphs 1 - 48, 50 and 51, 53 – 56, 58 – 62, 64 and 65, 67 - 69 hereof

as if set forth in full.

        (72)               On information and belief, LINKEDIN’s social networking business

derives revenue from fees and advertising which revenue is affected by the number of listings,

profiles and the like that users write and upload to the site, the more listings and volume of

content, the greater the revenues.

        (73)               While LINKEDIN has nominal Terms of Service that bar fraud, the tools

used by LINKEDIN to receive notice of fraud are woefully inadequate and do not provide any

feedback, response or other proof that LINKEDIN actually investigates the claims of fraud. In

this particular instance, the fake Pat Gomez profile was reported July 5, 2020, July 19, 2020 and

August 19, 2020 yet a fake Pate Gomez profile is still apparent on August 28, 2020. LINKEDIN

never reported back to the aggrieved party, Real Pat Gomez the results of its investigation and

never contacted WAYNE FARMS for such minimal things as verification of employment.




                                                  19
   Case: 1:20-cv-05191 Document #: 23 Filed: 10/26/20 Page 20 of 26 PageID #:227




        (74)             Despite multiple notice and weeks to cure the fraud, LINKEDIN

continues to supply its product to JOHN DOE whom it knows or has reason to know is engaging

in trademark and copyright infringement.

        (75)             By reason of the foregoing, LINKEDIN is vicariously liable for

contributory infringement.

                                            COUNT VI

                            (False Light Privacy and Right of Publicity)

        (76)             WAYNE FARMS realleges and incorporates herein by this reference the

allegations contained in paragraphs 1 - 48, 50 and 51, 53 – 56, 58 – 62, 64 and 65. 67 – 70, 72 -

74 hereof as if set forth in full.

        (77)             WAYNE FARMS as assignee of right of publicity and related rights from

its employee Patrick J. Gomez (hereafter sometimes “Real Pat Gomez”) asserts that JOHN DOE

has violated Real Pat Gomez’s rights, derived from right of privacy, including, at least, use of

Real Pat Gomez’s name and employment information, for the commercial purpose of

committing fraud, and that said fraud places Real Pat Gomez in a false light and is harmful and

offensive to his reputation.

        (78)             JOHN DOE is at least offering product and engaging in actions to obtain

funds from victims and accordingly is committed acts for commercial purposes within the

meaning of the Illinois Right of Publicity statute 765 ILCS 1075 and is using the fake Pat Gomez

name commercially within the meaning of the common law if Illinois and other states implicated

in the creation and use of the Fake Pat Gomez profile, name and email address and accordingly

JOHN DOE is using the Fake Pat Gomez profile, name and email address for his commercial

benefit.

                                                 20
   Case: 1:20-cv-05191 Document #: 23 Filed: 10/26/20 Page 21 of 26 PageID #:228




        (79)            JOHN DOE at least uses the Fake Pat Gomez profile name and email

address which use clearly is identifiable as referring to the Real Pat Gomez.

        (80)            JOHN DOE’s use of at least uses the Fake Pat Gomez profile name and

email address is done without the permission of the Real Pat Gomez.

        (81)            JOHN DOE’s use of at least uses the Fake Pat Gomez profile name and

email address is done to falsely convey a connection to the Real Pat Gomez and to falsely

indicate authenticity of fraudulent orders when, on information and belief, JOHN DOE

wrongfully keeps any deposits personally.

        (82)            The foregoing are violations of the Real Pat Gomez’s right of publicity

and place the Real Pat Gomez in a false light.

                                              COUNT VII

                                         (Vicarious Liability)

        (83)            WAYNE FARMS realleges and incorporates herein by this reference the

allegations contained in paragraphs 1 - 48, 50 and 51, 53 – 56, 58 – 62, 64 and 65. 67 – 70, 72 -

74, 76 - 81 hereof as if set forth in full.

        (84)            On information and belief, LINKEDIN’s social networking business

derives revenue from fees and advertising which revenue is affected by the number of listings,

profiles and the like that users write and upload to the site, the more listings and volume of

content, the greater the revenues.

        (85)            While LINKEDIN has nominal Terms of Service that bar fraud, the tools

used by LINKEDIN to receive notice of fraud are woefully inadequate and do not provide any

feedback, response or other proof that LINKEDIN actually investigates the claims of fraud. In

this particular instance, the fake Pat Gomez profile was reported July 5, 2020, July 19, 2020 and

                                                  21
     Case: 1:20-cv-05191 Document #: 23 Filed: 10/26/20 Page 22 of 26 PageID #:229




August 19, 2020 yet a fake Pate Gomez profile is still apparent on August 28, 2020. LINKEDIN

never reported back to the aggrieved party, Real Pat Gomez the results of its investigation and

never contacted WAYNE FARMS for such minimal things as verification of employment.

        (86)           Despite multiple notice and weeks to cure the fraud, LINKEDIN

continues to supply its product to JOHN DOE whom it knows or has reason to know is engaging

in posting a fake profile.

        (87)           By reason of the foregoing, LINKEDIN is vicariously liable for its

assistance in enabling and failure to take down the fake profile.

                                     PRAYER FOR RELIEF

        WHEREFORE, PLAINTIFF WAYNE FARMS prays for judgment as follows:

1.      That the email address patrickwaynefarms@consultant.com and

        patrickwaynefarms@outlook.com be transferred to WAYNE FARMS, and JOHN DOE

        and ANNESE and HENDERSON provide and transfer all sign in, user id and password

        information to immediately accomplish that transfer.

2.      That JOHN DOE and ANNESE and HENDERSON be enjoined and restrained from:

               a. using the WAYNE FARMS Trademarks or any reproduction, counterfeit copy

                   or colorable imitation thereof in any manner in connection with the

                   distribution, advertising, offering for sale, or sale of any product that is not a

                   genuine WAYNE FARMS product or not authorized by WAYNE FARMS to

                   be sold or offered for sale in connection with the WAYNE FARMS

                   Trademarks;

               b. passing off, inducing, or enabling others to sell or pass off any product as a

                   genuine WAYNE FARMS Product or any other product produced by

                                                 22
Case: 1:20-cv-05191 Document #: 23 Filed: 10/26/20 Page 23 of 26 PageID #:230




             WAYNE FARMS, that is not WAYNE FARMS' or not produced under the

             authorization, control or supervision of WAYNE FARMS and approved by

             WAYNE FARMS for sale under the WAYNE FARMS Trademarks;

         c. committing any acts calculated to cause customers or potential customers to

             believe that JOHN DOE AND ANNESE AND HENDERSON’s products are

             sold or offered for under the authorization, control or supervision of WAYNE

             FARMS, or are sponsored by, approved by, or otherwise connected with

             WAYNE FARMS;

         d. infringing the WAYNE FARMS Trademarks and damaging WAYNE

             FARMS' goodwill;

         e. otherwise competing unfairly with WAYNE FARMS

         f. deceiving customers or prospective customers in any manner;

         g. copying, displaying, publishing, distributing any work that is substantially

             similar to the content of the WAYNE FARMS website or derived therefrom;

         h. shipping, delivering, holding for sale, transferring or otherwise moving,

             storing, distributing, returning, or otherwise disposing of, in any manner,

             products or inventory not manufactured by or for WAYNE FARMS, nor

             authorized by WAYNE FARMS to be sold or offered for sale, and which bear

             any of the WAYNE FARMS Trademarks or any reproductions, counterfeit

             copies or colorable imitations thereof;

         i. using, linking to, transferring, selling, exercising control over, operating or

             changing ownership or registration of any counterfeit WAYNE FARMS email

             address or domain name, business to business listing or social networking

                                          23
     Case: 1:20-cv-05191 Document #: 23 Filed: 10/26/20 Page 24 of 26 PageID #:231




                    account that is being used to sell or is the means by which the JOHN DOE and

                    ANNESE and HENDERSON could continue to sell or offer for sale

                    deceptively indicated as WAYNE FARMS Products; and

               j. operating any business using electronic means of communication and/or

                    hosting websites at the DOMAIN NAME and any other domain names

                    registered or operated by JOHN DOE and ANNESE and HENDERSON using

                    the term “WAYNE” that are involved with the distribution, advertising,

                    offering for sale, or sale of any product, or soliciting contracts, soliciting

                    deposits, shipments, offers, acceptance of offers or payment of funds using

                    any communication bearing the WAYNE FARMS Trademarks or any

                    reproduction, counterfeit copy or colorable imitation thereof that is not a

                    genuine WAYNE FARMS Product being offered for sale in that transaction

                    by WAYNE FARMS, or communication or not authorized by WAYNE

                    FARMS to be sold or offered for sale in connection with or communicated

                    using the WAYNE Trademarks.

3.      JOHN DOE AND ANNESE AND HENDERSON’s account contents with LINKEDIN

        are temporarily, preliminarily and permanently seized and frozen pursuant to 15 U.S.C.

        1116 (d).

4.      Those in privity with JOHN DOE and ANNESE and HENDERSON and with actual

        notice of this Order, including, but not limited to LINKEDIN, shall transfer all electronic

        documentation comprising or consisting of the contents of JOHN DOE and ANNESE

        AND HENDERSON’s account to WAYNE FARMS.

5.      The banks, savings and loan associations, payment processors, clearing houses, or other

                                                  24
     Case: 1:20-cv-05191 Document #: 23 Filed: 10/26/20 Page 25 of 26 PageID #:232




        financial institutions with whom JOHN DOE and ANNESE and HENDERSON has

        accounts shall:

               a. Locate all accounts and funds connected to the counterfeit WAYNE FARMS,

                   JOHN DOE AND ANNESE AND HENDERSON’s Accounts or JOHN DOE

                   AND ANNESE AND HENDERSON’s email account or websites, and

               b. Restrain and prevent such accounts from receiving, transferring or disposing

                   of any money or other of JOHN DOE AND ANNESE AND HENDERSON’s

                   assets except as ordered by this Court.

               c. Funds in the above accounts shall be forfeit and transferred to WAYNE

                   FARMS in satisfaction of the judgment of this Court

6.      JOHN DOE AND ANNESE AND HENDERSON, any officers, agents, servants,

        employees, attorneys, confederates, and all persons acting for, with, by, through, under or

        in active concert with him, his email provider, any domain name registry(ies) or website

        host shall preserve copies of all materials, data and documents that relate, refer to or

        reflect the use, registration and content enjoined in the preceding paragraphs, third party

        processors, banks, financial clearing houses and other payment processing service

        providers, shippers, domain name registrars and domain name registries (collectively, the

        "Third Party Providers") shall, preserve copies of all documents and records in such

        person's or entity's possession or control relating to Defendant.

7.      JOHN DOE and ANNESE and HENDERSON and any other parties subject to this Order

        may appear and move to modify the Order. Any and all bond posted by WAYNE

        FARMS shall be returned to WAYNE FARMS or its counsel




                                                 25
      Case: 1:20-cv-05191 Document #: 23 Filed: 10/26/20 Page 26 of 26 PageID #:233




8.       That PLAINTIFF WAYNE FARMS be awarded not less than the greater of the profits

         secured by JOHN DOE and ANNESE and HENDERSON as a result of its unlawful

         activities, that said award be trebled as provided by law or statutory damages in an

         amount determined by the Court for willful use of a counterfeit mark, or both.

9.       That PLAINTIFF WAYNE FARMS be awarded punitive and exemplary damages in

         such amount as the Court shall find sufficient to deter JOHN DOE AND ANNESE AND

         HENDERSON’S willful unlawful conduct.

10.      That PLAINTIFF WAYNE FARMS be awarded its costs incurred in this action,

         including its reasonable attorneys’ fees.

10.      That JOHN DOE and ANNESE and HENDERSON be required to file with this Court

         and serve upon Plaintiff within ten (10) days after entry of the order of judgment a report,

         in writing and under oath, setting forth the manner and form of JOHN DOE AND

         ANNESE AND HENDERSON’s compliance with the Court’s order.

11.      That PLAINTIFF WAYNE FARMS have such other and further relief as is warranted by

         the facts established at trial or which this Court may deem as just and equitable.

                                                              Respectfully submitted,

                                                              /David C Brezina/

October 26, 2020                                              By: David C Brezina
                                                              One of Plaintiff’s attorneys
David C. Brezina
Boris Umansky
Ladas & Parry LLP
224 S. Michigan Ave. Suite 1600
Chicago, Illinois 60604
(312) 427-1300




                                                     26
